The Chancellor
said the intention of that part of the rule was to have appeal causes placed on the calendar as of the same date at which they were placed on the calendar of the court below. That on an appeal from a vice chancellor’s decree, the matter was to be considered as having arisen at the time when the bill was taken as confessed, or the plea, answer, demurrer, or replication was filed in the court below. And on appeals from the sentences of decrees of surrogates, *278or of circuit' judges in testamentary cases, the matter was to be considered as having arisen at the time of the litis contestado, or joining of the issue, or other analogous proceeding before the surrogate.